Mr. Justice Shepard
delivered the opinion of the Court:
1. The doctrine is thoroughly established that the admission of aliens within the United States, the conditions upon which they shall be permitted to remain, and the regulation of all proceedings for their deportation, when desired, are matters within the exclusive jurisdiction of the political departments of the Government. Nishirmura Ekin v. United States, 142 U. S. 651, 659; Fong Yue Ting v. United States, 149 U. S. 698, 730; Lem Moon Sing v. United States, 158 U. S. 538, 547; Wong Wing v. United States, 163 U. S. 236.
The execution of the laws for such purposes may be entrusted entirely to executive officers. And the judiciary have no jurisdiction or power whatever in the proceeding save such as may be expressly conferred by the acts of Congress. Lem Moon Sing v. United States, 158 U. S. 538, 545; Wong Wing v. United States, 163 U. S. 228, 235, 237.
When, however, the enactment goes beyond arrest and necessary detention for the purpose of deportation and undertakes also to punish the alien for his violation of the law, the judicial power will intervene and see that due provision shall have been made, to that extent, for a regular judicial trial as in all cases of crime. Wong Wing v. United States, 163 U. S. 237.
No question of that kind, however, is involved in this case, for the arrest and detention of the petitioner were for the sole purpose of his deportation.
This proceeding, as was said in Fong Yue Ting’s case, “ is in no proper sense a trial and sentence for a crime or offence. It is simply the ascertainment, by appropriate and lawful means, of the fact whether the conditions exist upon which Congress has enacted that an alien of this class may remain within the country. The order of deportation is not a punishment for crime. It is not a banishment in the sense in which that word is often applied to the expulsion of a citizen from his country by way of punishment. *299It is but a method of enforcing the return to his own country of an alien who has not complied with the conditions upon the performance of which the government of the nation, acting within its constitutional authority and through the proper departments, has determined that his continuing to reside here shall depend. He has not, therefore, been deprived of life, liberty or property without due process of law; and the provisions of the Constitution securing the right of trial by jury, and prohibiting unreasonable searches and seizures and cruel and unusual punishments, have no application.” 149 U. S. 730.
The justice of the Supreme Court of the District, who made the order, is without doubt “a United States Judge” within the meaning of the exclusion acts; and hence had jurisdiction to grant the orders for deportation as in said acts provided. But it is contended that he could only acquire jurisdiction through the formal arrest of the petitioner under a complaint made in writing as provided in Section 13 of the act of September 10, 1888, which contains the following clause:
“ That any Chinese person or person of Chinese descent found unlawfully in the United States or its territories may be arrested upon a warrant issued upon a complaint under oath, filed by any party on behalf of the United States, by any justice, judge or commissioner of any United States court, returnable before any justice, judge or commissioner of a United States court, or before any United States court, and when convicted, upon a hearing, and found and adjudged to be one not lawfully entitled to be or remain in the United States, such person shall be removed from the United States to the country whence he came.”
The authority for the arrest of the petitioner by the deputy collector of internal revenue, without complaint under oath, or warrant, is claimed under Section 6 of the act of November 3, 1893, which provides that any Chinese *300laborer, who, without having complied with the requirements of the law for his identification, shall be found within the jurisdiction of the United States, etc., “may -be arrested by any United States customs official, collector of internal revenue or his deputies, United States marshal or his deputies, and taken before a United States judge, whose duty it shall be to order that he be deported from the United States.” 28 Stat. 7.
On behalf of the appellant it is contended, ip. the first place, that this section cannot apply to him because he has been adjudged to be a “Chinese person” and not a “Chinese laborer,” to whom the same only applies; and, in the second place, that the arrest therein directed must be made as provided in Section 13 of the Act of 1888, aforesaid, and in no other other manner.
We cannot agree with counsel that arrest upon a formal complaint under oath is a necessary prerequisite to the authority of the judge to make the order of deportation.
Let it be conceded that the law contemplates an arrest only after complaint under oath shall have been made, and yet it does not follow that when an alien, unlawfully in the country, shall have been seized without warrant, by one of the officers named, the judge before whom he may be brought is wholly without power to order his deportation. There is nothing in any provision of the several acts to warrant such a conclusion.
Grant, also, that there may be a substantial distinction between the case of a “Chinese laborer” and that of a “Chinese person,” not a laborer, and that a Chinese subject who shall have been arrested as a laborer should appear to be, not a laborer, within the definition of the act, but yet a Chinese person unlawfully within the country, would the judge nevertheless be without power to order his deportation? We cannot think so. Any other conclusion would violate the spirit of the several acts, if not their letter. As-, we have seen above, the proceeding is not a judicial one for *301the punishment of a crime, but a mere executive process through which the unquestioned political power, in the case of aliens, is exercised.
The spirit of the laws (with the wisdom, policy or justice of which the judiciary department has nothing to do) is manifest in the several provisions that compel the order of deportation to be made, in all cases, unless the alien shall make proof of his compliance with all the conditions upon which his right to remain in the country depends. If a Chinese person, whether merchant or laborer, is arrested as unlawfully within the country, and, when brought before a United States judge for the necessary order of deportation, fails to produce his certificate or to make the proof required in lieu thereof, by the terms of the law his deportation must be ordered. The law is peremptory. See act of May 5,1892, Sec. 3; act of November 3, 1893, Sec. 1.
Whilst the question as to the legal formality of the arrest, as made, is not necessarily involved, because of the conclusion that the jurisdiction of the judge did not depend thereon, we think it proper to say, nevertheless, that we see no reason why the arrest in all such cases may not be made by the proper ofiicers without a warrant founded on a complaint under oath.
Since the beginning of legislation having in view the exclusion of Chinese persons from the United States many acts have been passed, some of which expressly, and others impliedly, amend those that have gone before, while, at the same time, introducing some new and independent provisions.
The result of this, in connection with the occasional reference to treaties with China, has been to create confusion in respect of the continuing force of certain provisions, as well as of their interpretation generally. For instance: The Secretary of the Treasury, who is specially charged by the “ Geary Act” of May 5, 1892, to make such rules and regulations as may be necessary for the efficient execution of the *302.law, has regarded the act of September 13, 1888, upon the thirteenth section of which the appellant relies, as wholly inoperative, because “dependent on the ratification of a treaty with China which was never ratified.” See Treasury Decisions. On the other hand, several of the Federal courts have held that the thirteenth section of that act, which also provides for an appeal from the decision of the commissioner, is in full force. United States v. Jim, 47 Fed. Rep. 431; In re Mah Wong Gee, 47 Fed. Rep. 433; United States v. Chong Sam, 47 Fed. Rep. 878; United States v. Gee Lee, 50 Fed. Rep. 271; United States v. Wong, 57 Fed. Rep. 203; In re Lintner, 57 Fed. Rep. 587. It is also in part recited, as if in force, in the opinion in Wong Wing’s Case, 163 U. S. 228, though no ruling was made in respect thereof.
Conceding that the thirteenth section aforesaid is in full force and effect, it must be considered in connection with the previous laws also in force, together with those that have been since enacted. So considered, we think that a Chinese person may be arrested as provided therein; that any person having knowledge of a Chinese person who may be unlawfully in the country may make complaint under oath and cause him to be arrested; but it does not follow that the officers of the United States, specially charged with the execution of the exclusion acts, must pursue that course and no other.
The acts of 1882-and 1884 both provide that a Chinese person “ found unlawfully within the country shall be removed,” &c., after being brought before some justice, judge or commissioner of a court of the United States and found to be one not lawfully entitled to be and to remain in the United States. In neither act is there any provision for a complaint, or for regulating the mode of arrest for the hearing. The act of October 1, 1888, extended and made applicable to its provisions the powers conferred by the act of 1882 aforesaid, and contains no mention of the recent act of September 13, 1882. The “Geary Act” of May 5,1892, *303(Sec. 6), provides that if the alien shall be found to be within the jurisdiction without the required certificate, he “shall be deemed and adjudged to be unlawfully within the United States, and may be arrested (by certain designated officers) and taken before a United States judge, whose duty it shall be to order that he be deported,” &c.
The same section, as amended by the act of November 3, 1893, contains substantially the same words. From these several provisions preceding and succeeding the act of 1888, we think it was the intention of Congress that the officers named should have the power to demand of Chinese persons the production of their certificates, and upon their failure to do so, to take them before a judge or commissioner of the proper court, who is required ■ to order deportation in the event that they should fail to make affirmative proof of their right to remain in the country. This seems to have been the practice under said acts and to have received the indorsement of the Supreme Court of the United States. Fong Yue Ting v. United States, 149 U. S. 698, 702, 728, 743. In that case it was made to appear that at least one of the three appellants had been arrested “ without any writ or warrant.” Mr. Justice Gray, who delivered the opinion of the majority of the court in that noted case, after upholding the power of Congress to order the removal of aliens by executive officers “ without judicial trial or examination,” proceeded to say: “ The effect of the provisions of Section 6 of the act of 1892 is that, if a Chinese laborer, after the opportunity afforded him to obtain a certificate of residence within a year, at a convenient place, and without cost, is found without such a certificate, he shall be so far presumed to be not entitled to remain within the United States that an officer of the customs, or a collector of internal revenue, or a marshal, or a deputy of either, may arrest him, not with a view to imprisonment or punishment, or to his immediate deportation without further inquiry, but in order to take him before a judge, for the purpose of a judicial hear*304ing and determination of the only facts which, under the acts of Congress, can have a material bearing upon the question whether he shall be sent out of the country, or be permitted to remain.” Again, in describing the hearing, he says: “ No formal complaint or pleadings are required, and the want of them does not affect the authority of the judge, or the validity of the statute” (p. 279).
2. The general appropriation act of June 30, 1895, contains the following provision: “ In every case where an alien is excluded from admission into the United States under any law or treaty now existing or hereafter made, the decision of the appropriate immigration or customs officers, if adverse to the admission of said alien, shall be final, unless reversed on appeal to the Secretary of the Treasury.”
The contention on behalf of the appellant is, that, having appealed to the Secretary from the decision of the revenue officer who arrested and detained him, the jurisdiction of the Secretary under the act aforesaid at once attached and became exclusive. "We think it quite clear that the said provision was intended to apply to the case of aliens “ excluded from admission ” by the officers named, and to have no application whatever to those unlawfully within the country and as such arrested for deportation therefrom.
3. Considering now the cross appeal of the United States from the order releasing the appellant from custody upon the approval of his bond on appeal to this court, we are of the opinion that the order was erroneous. The right to bail in this case is not determinable by the rule applicable to ordinary cases under the writ of habeas corpus; but by the provision of Section 2 of the act of November 3, 1893,. which reads as follows: “And pending the execution of such order (i. e., of deportation) such Chinese person shall remain in the custody of the United States marshal, and shall not be admitted to bail.” 28 Stat. 7.
The execution of the order was delayed by the appellant’s *305proceedings, and the statute, though harsh in its terms, necessarily governs the case. The order admitting to bail was therefore erroneous, and must be reversed.
The judgment discharging the writ of habeas corpus and remanding the appellant to custody must be affirmed, with costs; and it is so ordered. Affirmed.